UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5096


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE HERRERA SALGADO,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00130-RJC-2)


Submitted:   June 21, 2011                 Decided:     July 8, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Haakon Thorsen, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina; Edward R. Ryan, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose       Herrera       Salgado         appeals       his    conviction          and

sentence of 118 months in prison and five years of supervised

release after he pled guilty to conspiracy to distribute and to

possess with intent to distribute at least five kilograms of

cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2006).

Salgado’s     attorney         has    filed       a    brief       pursuant      to    Anders    v.

California,        386     U.S.       738       (1967),       asserting,         in    counsel’s

opinion,      there      are    no     meritorious            grounds      for    appeal,       but

raising the issue of whether the district court erred in failing

to     adequately        depart      for     Salgado’s         substantial            assistance.

Salgado was notified of his right to file a pro se supplemental

brief but has not done so.                  We dismiss the appeal in part, and

we affirm the district court’s judgment.

              We   review      a     sentence         under    a    deferential         abuse-of-

discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that    the   district         court    committed         no       significant        procedural

error,    such     as     improperly        calculating            the   Guidelines       range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                                United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                               If the sentence is

procedurally         reasonable,           we    then     consider         the        substantive



                                                 2
reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                 Gall, 552 U.S. at 51.

             In     sentencing,          the        district     court        should     first

calculate     the       Guidelines        range        and     give     the       parties     an

opportunity        to     argue      for        whatever        sentence          they      deem

appropriate.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).          The   district         court    should        then    consider       the

relevant § 3553(a) factors to determine whether they support the

sentence     requested        by   either      party.         Id.      When       rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.     Carter, 564 F.3d at 328, 330.

             In    explaining       the       chosen    sentence,        the      “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

Rita    v.   United      States,    551       U.S.     338,    356    (2007).         While    a

district court must consider the statutory factors and explain

its    sentence,    it    need     not    explicitly          reference       §    3553(a)    or

discuss every factor on the record.                      United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

             After determining Salgado’s Guidelines range was 135

to 168 months based on a total offense level of thirty-three and

criminal     history      category       I,    the     district       court       granted    the

                                                3
Government’s         motion      under    18   U.S.C.        § 3553(e)        (2006);       USSG

§ 5K1.1 to reduce Salgado’s sentence based on his substantial

assistance.          The district court sentenced him to 118 months in

prison.         On    appeal,      Salgado     challenges          the     extent      of   the

district court’s downward departure.                       However, this decision is

not reviewable and we dismiss this portion of the appeal.                                   See

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore dismiss the appeal in part, and we affirm

the district court’s judgment.                 This court requires that counsel

inform his or her client, in writing, of his or her right to

petition   the       Supreme      Court   of       the    United     States      for   further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this    court      for     leave    to    withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented    in    the    materials

before    the    court      and    argument        would     not     aid   the    decisional

process.

                                                                      DISMISSED IN PART;
                                                                        AFFIRMED IN PART


                                               4